Case 4:18-cv-00341-ALM-CMC Document 14 Filed 11/26/18 Page 1 of 6 PageID #: 119



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  RYAN KAISER, on behalf of himself and                §
  others similarly-situated,                           §
                                                       §
                      Plaintiff,                       §
                                                       §   CIVIL ACTION NO. 4:18-cv-00341-ALM
  v.                                                   §
                                                       §
  REVIVAL    HOME     HEALTHCARE                       §
  SERVICES, INC. and SYLVESTER C.                      §
  UDEZE,                                               §
                                                       §
                     Defendants.                       §


                            PLAINTIFF’S RESPONSE TO
                   DEFENDANTS’ MOTION TO WITHDRAW ADMISSIONS

         Plaintiff, Ryan Kaiser, on behalf of himself and all others similarly situated, responds to

 Defendants’ Motion to Withdraw Admissions (Doc. 12) and respectfully shows the Court as

 follows:

                                   I.          FACTUAL BACKGROUND

         Plaintiff’s First Set of Requests for Admission to Defendants (“Plaintiff’s Requests for

 Admission”) was served on Defendants’ counsel on September 28, 2018. Defendants’ response

 was due on October 29, 2018. On November 2, 2018, Plaintiff filed his First Stage Motion for

 Notice to Potential Plaintiffs & Conditional Certification (“Motion for Conditional Certification”)

 (Doc. 11), relying on deemed admissions as evidence in support of that motion. Defendants filed

 their Motion to Withdraw Admissions (Doc. 12) on November 15, 2018, explaining that they failed

 to timely respond to Plaintiff’s Requests for Admission because “Defendants did not understand

 the due date of said discovery responses and certainly did not understand that if they missed the




 Notice of Consent to Become Party Plaintiff                                                  Page 1
Case 4:18-cv-00341-ALM-CMC Document 14 Filed 11/26/18 Page 2 of 6 PageID #: 120



 response date for the Request for Admissions, that they would be deemed admitted against their

 interests.” See Doc. 12 at 1.

         Defendants have similarly disregarded their discovery obligations at every opportunity in

 this case. Defendants served their initial disclosures on Plaintiff’s counsel on August 28, 2018, and

 noted that “[a]ll relevant payroll information in Defendants’ possession, custody, or control will

 be provided to Plaintiff’s counsel post haste.” To date, Defendants have not produced a single

 document, although all relevant documents regarding Defendants’ pay practices and payroll

 records are in Defendants’ possession, custody, or control and the Order Governing Proceedings

 (Doc. 5) and Local Rule CV-26(d) require production of all documents “that are relevant to the

 claim or defense of any party.”

         On September 18, 2018, Plaintiff’s counsel specifically requested that Defendants produce

 the documents that should have accompanied their initial disclosure and, as has been customary in

 this case, received no response from Defendants’ counsel. See Emails attached as Exhibit A hereto.

 On September 28, 2018, Plaintiff’s counsel served Plaintiff’s Requests for Admission and First

 Request for Production on Defendants, and again reminded Defendants that Plaintiff still had not

 received the documents related to Defendants’ initial disclosures. See id. Again, Defendants

 disregarded Plaintiff’s request to produce the initial disclosure documents. As of the filing of this

 response, Defendants still have not produced any documents or responded to Plaintiff’s written

 discovery, other than by filing a proposed response to Plaintiff’s Requests for Admission as an

 exhibit to Defendants’ motion (see Doc. 12-1).

                              II.     ARGUMENT & AUTHORITIES

         Defendants’ explanation for their failure to timely respond to Plaintiff’s Requests for

 Admission is that “Defendants did not understand the due date of said discovery responses and




 Response to Motion to Withdraw Admissions                                                      Page 2
Case 4:18-cv-00341-ALM-CMC Document 14 Filed 11/26/18 Page 3 of 6 PageID #: 121



 certainly did not understand that if they missed the response date for the Request for Admission,

 that they would be deemed admitted against their interest.” Defendants, however, have been

 represented by counsel since they filed their Original Answer (Doc. 4) on June 5, 2018.

 Defendants’ counsel should be well-acquainted with Fed. R. Civ. P. 36.1 Additionally, the opening

 paragraph of Plaintiff’s Requests for Admission refers Defendants to Rule 36 and states that the

 response is due “within thirty (30) days.” See Doc. 10-1 at 1.

         Rule 36(a)(3) states that “[a] matter is admitted unless, within 30 days after being served,

 the party to whom the request is directed serves on the requesting party a written answer . . .” Rule

 36(b) additionally states that “[a] matter admitted under this rule is conclusively established unless

 the court, on motion, permits the admission to be withdrawn or amended” and makes clear that the

 decision is entirely discretionary if allowing the withdrawal or amendment “would promote the

 presentation of the merits of the action and if the court is not persuaded that it would prejudice the

 requesting party.” Thus, even if the Defendants can persuade the Court that allowing them to

 withdraw or amend the admissions would promote the presentation of the merits of the action and

 that Plaintiff would not be prejudiced, the Court may still deny Defendants’ motion. See, e.g.,

 Powerhouse Productions, Inc. v. Widgery, 2008 WL 4331480 at *1 (E.D. Tex. Sept. 17, 2008)

 (Schell, J.).

         In Widgery, Judge Schell found that the party seeking the withdrawal of deemed

 admissions satisfied both prongs of the test articulated in Rule 36(b), but nevertheless denied the

 motion, noting that “[t]he circumstances surrounding the Plaintiffs’ deemed admissions warrant

 denying their withdrawal for several reasons.” Id. at *2. The movants in that case also “argue[d]



 1
  Tex. R. Civ. P. 198 contains similar provisions, requiring a response within 30 days, and providing for
 deemed admissions in the absence of a timely response.



 Response to Motion to Withdraw Admissions                                                         Page 3
Case 4:18-cv-00341-ALM-CMC Document 14 Filed 11/26/18 Page 4 of 6 PageID #: 122



 that they were unaware of the deadlines.” Id. Judge Schell found that argument “unconvincing”

 and added that “appearing pro se is not a license to avoid deadlines or to disregard the rules of

 civil procedure.” The Defendants in the instant case, of course, are not pro se and have articulated

 no valid reason to avoid deadlines or otherwise disregard the rules as they have repeatedly done.

 Therefore, the Court should similarly find the argument that Defendants did not understand the

 deadline or the effect of deemed admissions unconvincing.

         The Court need not reach that analysis, however, because the Defendants did not bother to

 address the second prong of the Rule 36(b) test. Defendants do not dispute that Plaintiff would be

 prejudiced if the Court allows Defendants to withdraw or amend their admissions. Defendants

 have repeatedly failed and refused to produce documents and other information to Plaintiff,

 causing Plaintiff to rely entirely on deemed admissions to support Plaintiff’s Motion for

 Conditional Certification. Allowing Defendants to withdraw the deemed admissions would

 prejudice Plaintiff by either causing Plaintiff’s Motion for Conditional Certification to be denied

 or causing the Court to modify the scheduling order, delaying the case for several months while

 Plaintiff attempts to obtain discovery from Defendants who have repeatedly demonstrated their

 unwillingness to comply with their discovery obligations. Potential opt-in plaintiffs would also be

 prejudiced by such a delay because their limitations period is tolled only from the date on which

 they file their opt-in consent forms. See 29 U.S.C. § 256. Most collective action members will not

 have knowledge of the case and consequently will not be able to file opt-in consent forms until

 after they receive that court-approved notice. See Hoffmann-La Roche v. Sperling, 493 U.S. 165,

 169-171 (1989). Therefore, any delay in ruling on conditional certification will prejudice collective

 action members by depriving them of the ability to recover damages owed to them.




 Response to Motion to Withdraw Admissions                                                      Page 4
Case 4:18-cv-00341-ALM-CMC Document 14 Filed 11/26/18 Page 5 of 6 PageID #: 123



         A brief review of Defendants’ proposed responses to Plaintiff’s Requests for Admission

 further illustrates Defendants’ obfuscation and dilatory conduct. See Doc. 12-1. For example,

 response to Requests for Admission Nos. 1-3, Defendants indicate that they are unable to admit or

 deny whether their payroll records reflect that Plaintiff worked overtime or whether he was paid

 an overtime premium when he did. See Doc. 12-1 at 3. But in response to Request for Admission

 No. 4, Defendants would admit that they “never compensated [Plaintiff] at a rate of 1.5 times his

 regular hourly rate for any hours worked.” See id. These responses are inconsistent. If Defendants

 never compensated Plaintiff at a rate of 1.5 times his regular hourly rate, they would have to either

 deny that he worked overtime or admit that they did not compensate him at 1.5 times his regular

 hourly rate for overtime hours worked. If allowed to withdraw or amend their admissions, the

 Defendants would also deny that they were aware of the requirement to pay overtime premiums to

 home health aides prior to November of 2017. See Doc. 12-1 at 5 (Request for Admission No. 19).

 But the Defendants claim to lack information to admit or deny that they were aware of the overtime

 pay requirement before February of 2016. See id. (Request for Admission No. 18). These responses

 are irreconcilable.

         Other obvious inconsistencies include the following: In response to Request for Admission

 No. 8, Defendants would deny that other home health aides worked overtime. See id. at 3-4. In

 response to Request for Admission No. 15, Defendants would admit that they “requested

 reimbursement from Medicare or Medicaid for overtime hours worked by home health aides.” See

 id. at 4-5. In response to Request for Admission No. 17, Defendants would admit that they

 “received compensation from Medicare or Medicaid for overtime hours worked by or paid to home

 health aides.” See id. at 5. And in response to Request for Admission No. 16, Defendants would

 deny that they “requested reimbursement from Medicare or Medicaid for overtime hours paid to




 Response to Motion to Withdraw Admissions                                                      Page 5
Case 4:18-cv-00341-ALM-CMC Document 14 Filed 11/26/18 Page 6 of 6 PageID #: 124



 [Plaintiff].” See id. If Defendants did not request reimbursement from Medicare or Medicaid for

 overtime hours paid to Plaintiff, they must have requested reimbursement for overtime hours

 worked by or paid to other home health aides. This means that either Defendants’ proposed

 response to Request for Admission No. 8 is untruthful, or Defendants made fraudulent

 Medicare/Medicaid claims.

                                        III.   CONCLUSION

         Because granting Defendants’ motion would prejudice Plaintiff and potential opt-in

 plaintiffs, and because Defendants have failed to articulate a legitimate reason for their failure to

 timely respond to Plaintiff’s Requests for Admission and have repeatedly and continuously failed

 to comply with the Federal Rules of Civil Procedure, the Local Rules, and the Orders of this Court,

 Plaintiff asks the Court to deny Defendants’ Motion to Withdraw Admissions. “A party should not

 be allowed to ignore deadlines imposed by the federal rules and use that circumstance to justify

 beginning the litigation anew.” Widgery, 2008 WL 4331480 at *3.

                                               Respectfully Submitted:

                                               By: /s/ Corinna Chandler
                                                        Corinna Chandler
                                                        Texas Bar No. 24061272
                                                        Chandler Law, P.C.
                                                        3419 Westminster #343G
                                                        Dallas, Texas 75205
                                                        972-342-8793
                                                        972-692-5220 (fax)
                                                        chandler@chandlerlawpc.com
                                                        ATTORNEY FOR PLAINTIFFS

                                   CERTIFICATE OF SERVICE

        I hereby certify that I have served or caused the foregoing to be served on all counsel of
 record via the Court’s CM/ECF system on this 26th day of November 2018.

                                                               /s/ Corinna Chandler
                                                               Corinna Chandler


 Response to Motion to Withdraw Admissions                                                      Page 6
